[exhibit101milestoneinvest1.jpg] [exhibit101milestoneinvest1.jpg]





[exhibit101milestoneinvest2.jpg] [exhibit101milestoneinvest2.jpg]





[exhibit101milestoneinvest3.jpg] [exhibit101milestoneinvest3.jpg]





[exhibit101milestoneinvest4.jpg] [exhibit101milestoneinvest4.jpg]





[exhibit101milestoneinvest5.jpg] [exhibit101milestoneinvest5.jpg]





[exhibit101milestoneinvest6.jpg] [exhibit101milestoneinvest6.jpg]





[exhibit101milestoneinvest7.jpg] [exhibit101milestoneinvest7.jpg]





[exhibit101milestoneinvest8.jpg] [exhibit101milestoneinvest8.jpg]





[exhibit101milestoneinvest9.jpg] [exhibit101milestoneinvest9.jpg]





[exhibit101milestoneinvest10.jpg] [exhibit101milestoneinvest10.jpg]



